Exhibit 10.16

 

STRATEGIC EDUCATION, INC. FORM OF NONQUALIFIED STOCK OPTION AGREEMENT GRANTED
UNDER THE 2018 EQUITY COMPENSATION PLAN

 

STRATEGIC EDUCATION, INC.

2018 Equity Compensation Plan

 

NONQUALIFIED STOCK OPTION AGREEMENT  FOR EMPLOYEE

 

Strategic Education, Inc., a Maryland corporation (the "Corporation"), hereby
grants an option to purchase shares of its common stock, $.01 par value, (the
"Stock") to the optionee named below. The terms and conditions of the option are
set forth in this cover sheet, in the attachment and in the Corporation's 2018
Equity Compensation Plan (the “Plan”).

 

 

 

Grant Date:

 

 

 

Expiration Date:

                     ; subject to special provisions for earlier expiration for
termination of Service or Change in Control Resulting in Termination as
described in the Agreement and Plan.

 

 

Name of Optionee:

 

Number of Shares Covered by Option:

 

Option Price per Share:

 

Vesting Schedule:

This option will vest in its entirety on the                   anniversary of
the Grant Date; subject to special provisions for death, Disability or Change in
Control Resulting in Termination of Service as described in the Agreement and
Plan.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan, a copy of which is also attached. IN
PARTICULAR, YOU ACKNOWLEDGE THAT THIS OPTION GRANT CONSTITUTES CONSIDERATION FOR
YOUR ACCEPTANCE OF THE NON-COMPETITION PROVISIONS CONTAINED IN THE AGREEMENT.
 You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent.

 

 

 

 

Optionee:

 

 

 

(Signature)

 

 

 

 

Corporation:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

This is not a stock certificate or a negotiable instrument.





1

 

--------------------------------------------------------------------------------

 



STRATEGIC EDUCATION, INC.

2018 Equity Compensation Plan

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

 

 

Nonqualified  Stock Option

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

 

 

Vesting

This option is only exercisable before it expires and then only with respect to
the vested portion of the option.  Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 1.0 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to the total
number of shares covered by this option, as shown on the cover sheet (the
“Option Shares”), on the                  anniversary of the Grant Date.

 

Notwithstanding the vesting schedule in the preceding paragraph, or any other
term of this Agreement or the Plan, the Option Shares shall become fully vested
upon your death or Disability or upon  or a Change in Control Resulting in
Termination.  For purposes of this Agreement, a Change in Control Resulting in
Termination shall occur when there is a Change in Control, as that term is
defined herein , and (1) your Service is terminated without cause within six (6)
months of the effective date of the Change in Control or (2) there occurs a
material reduction in your authority, functions, duties or responsibilities
which causes your resignation from the Company within six (6) months of the
effective date of the Change in Control..

 

 

Term

Your option will expire in any event at the close of business at Corporation
headquarters on the day before the           anniversary of the Grant Date, as
shown on the cover sheet.  Your option will expire earlier if your Service
terminates, as described below.

 

 

Termination  of Service

If your Service terminates for any reason other than your death or Disability,
or a Change in Control Resulting in Termination, then if unvested as of the date
of termination of Service, your option will immediately expire, and if your
Service terminates for a Change in Control Resulting in Termination, your option
will become fully vested as of the date of termination of Service and, your
option will expire at the close of business at Corporation headquarters twelve
(12) months after such termination date. During that twelve-month period, you
may exercise your vested option.

 





2

 

--------------------------------------------------------------------------------

 



Death or Disability

If your Service terminates because of your death, then your option will
immediately become fully vested and your option will expire at the close of
business at Corporation headquarters on the date twelve (12) months after the
date of death.  During that twelve-month period, your estate or heirs may
exercise your vested option.

 

If your Service terminates because of your Disability, then your option will
immediately become fully vested, and your option will expire at the close of
business at Corporation headquarters on the date twelve (12) months after the
date of such termination.  During that twelve-month period, you or your legal
representative may exercise your vested option.

 

 

Notice of Exercise

When you wish to exercise this option, you must notify the Corporation by filing
the proper "Notice of Exercise" form at the address given on the form.  Your
notice must specify how many shares you wish to purchase (in increments of at
least 1.0 shares). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse's names as joint
tenants with right of survivorship).  The notice will be effective when it is
received by the Corporation.

 

If someone else wants to exercise this option after your death, that person must
prove to the Corporation's reasonable satisfaction that he or she is legally
entitled to do so.

 

 

Form of Payment

You agree, as a condition of the grant of this option, that you will make
acceptable arrangements to pay (a) the exercise price, per share, for each
option you wish to exercise and (b) any withholding or other taxes that may be
due relating to your option and the issuance of shares of Stock upon the
exercise of the option, whether United States federal, state or local taxes or
any applicable foreign taxes and including any employment tax obligation
(collectively the “Exercise Cash Obligation”).  Prior to the exercise of any
option, you must agree to the satisfaction of such Exercise Cash Obligation in a
manner acceptable to the Corporation, including by means of one of the following
methods:

 

(i)  By Net Exercise. Unless the Corporation permits you to satisfy the Exercise
Cash Obligation by some other means in accordance with clause (iii) below, you
authorize the Corporation (in the exercise of its sole discretion) to





3

 

--------------------------------------------------------------------------------

 



 

withhold from those shares of Stock to be delivered to you upon exercise of the
option in accordance with the Notice of Exercise the whole number of shares
sufficient to satisfy the Exercise Cash Obligation. Share withholding will
result in the delivery of a lower number of shares of Stock to you following
exercise of the option.

 

(ii)  By Broker-Assisted Cashless Exercise. Unless the Corporation permits you
to satisfy the Exercise Cash Obligation by some other means in accordance with
clause (iii) below, and provided that the terms of this clause (ii) do not
violate Section 13(k) of the Securities Exchange Act of 1934, as amended, your
acceptance of the option constitutes your instruction and authorization to the
Corporation (in the exercise of its sole discretion) and any brokerage firm
determined acceptable to the Corporation or an Affiliate for such purpose to
sell on your behalf a whole number of shares from those shares of Stock to be
delivered to you upon the exercise of this option as the Corporation or an
Affiliate determines to be appropriate to generate cash proceeds sufficient to
satisfy the applicable Exercise Cash Obligation. Such shares will be sold on the
day such Exercise Cash Obligation arises (e.g., the date of exercise) or as soon
thereafter as practicable. You will be responsible for all brokers’ fees and
other costs of sale, and you agree to indemnify and hold the Corporation and its
Affiliates harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Exercise Cash
Obligation, the Corporation agrees to pay such excess in cash to you. You
acknowledge that the Corporation or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy the Exercise Cash Obligation. Accordingly,
you agree to pay to the Corporation or an Affiliate as soon as practicable,
including through additional payroll withholding, any amount of the Exercise
Cash Obligation that is not satisfied by the sale of shares described above.

 

(iii)  By Check, Wire Transfer or Other Means. On the date on which you submit a
Notice of Exercise, and provided that at the time of such Notice of Exercise the
Corporation is not in a “black-out period” and/or subject to applicable
securities laws that could subject you to liability for engaging in any
transaction involving the sale of the Corporation’s common stock, you may
request permission to satisfy the Exercise Cash Obligation by check, wire
transfer or other means, by submitting such request, in writing, to the
Corporation. Alternatively, the Corporation may require that you satisfy any
Exercise Cash Obligation





4

 

--------------------------------------------------------------------------------

 



 

 

 

in any such manner. If the Corporation approves your request, or so requires,
within five (5) business days of a vesting date (or such fewer number of days as
determined by the Committee or its designee) you must deliver to the Corporation
the amount that the Corporation determines is sufficient to satisfy the Exercise
Cash Obligation by (x) wire transfer to such account as the Corporation may
direct, (y) delivery of a certified check payable to the Corporation, or (z)
such other means as specified from time to time by the Committee or its
designee.

 

 

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetence, your guardian or legal representative) may exercise the
option.  You cannot transfer or assign this option. For instance, you may not
sell this option or use it as security for a loan.  If you attempt to do any of
these things, this option will immediately become invalid.  You may, however,
dispose of this option in your will or it may be transferred upon your death by
the laws of descent and distribution.

 

Regardless of any marital property settlement agreement, the Corporation is not
obligated to honor a notice of exercise from your spouse, nor is the Corporation
obligated to recognize your spouse's interest in your option in any other way.

 

 

Retention Rights

Neither your option nor this Agreement give you the right to be retained by the
Corporation (or any Subsidiaries) in any capacity, and subject to applicable
legal requirements or contractual provisions, the Corporation (and any
Subsidiaries) reserve the right to terminate your Service at any time and for
any reason subject to the terms of your Employment Agreement.

 

 

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Corporation
until a certificate for your option's shares has been issued following proper
exercise and payment therefore.  No adjustments are made for dividends or other
rights if the applicable record date occurs before your stock certificate is
issued, except as described in the Plan.

Non-Competition

During the period you are providing Services to the Corporation and for a period
of         years thereafter, you shall not take actions in competition with the
Corporation in any state or similar jurisdiction in which the Corporation
conducts a material amount of its business.  Unless otherwise specified in an
employment or other agreement between the Corporation and you, you take actions
in competition with the Corporation if you:

 

    Fail to keep strictly confidential in accordance

 





5

 

--------------------------------------------------------------------------------

 



 

with the Employment Agreement all confidential business information disclosed by
the Corporation to you, or which is obtained by you or otherwise disclosed to
you in connection with performing Services for the Corporation, or use any such
confidential information for any purpose other than performing Services for the
Corporation; provided, however, that the foregoing shall not apply to
information which (1) at the time of disclosure to you is already a matter of
public knowledge, (2) after disclosure to you becomes a matter solely of public
knowledge, except by your breach of this provision, (3) was already in your
possession at the time of disclosure and does not solely constitute specific and
detailed information regarding the Corporation; (it being acknowledged that you
possessed extensive industry experience and general knowledge of the education
sector prior to joining the Corporation); or (4) which is required to be
disclosed by law or regulation;

 

    Enter into any employment, consulting or similar relationships with third
parties which will result in a direct and material conflict of interest with the
Corporation's business;

 

    Act in any managerial capacity for or acquire an ownership interest in
(except a minority interest of 5% or less acquired for investment purposes in a
company whose stock is traded on a public exchange) any person or entity that is
a direct and material competitor of the Corporation;

 

    Without the written consent of the Corporation, solicit or direct anyone
else to solicit any officer or key employee of the Corporation (y) to terminate
his or her employment or other relationship with the Corporation or (z) to seek
or accept employment with you or any third party; provided that the foregoing
shall exclude actions which are the result of persons responding to general
advertisements and do not involve any solicitation on your part.

 

You acknowledge and agree that any material breach by you of any of the
provisions of this Section (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if you materially breach, or threaten to materially
breach, any of the Restrictive Covenants, the Corporation and its affiliates
shall have the right to seek to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including,





6

 

--------------------------------------------------------------------------------

 



 

 

 

without limitation, the right to seek an entry against you of restraining orders
and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.  This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Corporation and its affiliates
under law or in equity (including, without limitation, the recovery of
damages).   In addition, in the event of such a material breach of the
Restrictive Covenants the Corporation shall have the right to cause a forfeiture
of your rights under this option agreement, including the right to cause: (i) a
forfeiture of this option agreement, and (ii) with respect to the period
commencing on the date of your termination of Service with the Corporation and
ending twelve (12) months following such termination of Service (A) a forfeiture
of any net gain recognized by you upon the exercise of this option agreement or
(B) a forfeiture of any Stock acquired by you upon the exercise of this option
agreement (but in such event the Corporation will repay you the option exercise
price without interest).

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in the Stock
of the Corporation, the number of shares covered by this option and the option
price per share shall be adjusted appropriately (and rounded down to the nearest
whole number) if required pursuant to the Plan.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

The Plan

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Corporation regarding this option.  Any prior
agreements, commitments or negotiations concerning this option are superseded.

 

Consent to Electronic Delivery

The Corporation may choose to deliver certain informational materials relating
to the Plan in electronic form.  By accepting this option grant you agree that
the Corporation may deliver the Plan prospectus and the Corporation's annual
report to you in an electronic format available through your E*Trade account.

 

If at any time you would prefer to receive paper copies of these documents, as
you are entitled to, the Corporation would be pleased to provide copies.  Please
contact the General Counsel of the Corporation to request paper copies of these
documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

7

 

--------------------------------------------------------------------------------